447 F.2d 984
Billy Kindred CROTTS, Petitioner-Appellee,v.Dr. George J. BETO, Director, Texas Department of Corrections, Respondent-Appellant.
No. 71-2026 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 2, 1971.

Appeal from the United States District Court, Northern District of Texas, at Dallas; William M. Taylor, Jr., District Judge.
Crawford C. Martin, Atty. Gen. of Texas, Glenn R. Brown, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellant.
Billy K. Crotts, Emmett Colvin, Jr., (court appointed), Dallas, Tex., for appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966